Citation Nr: 0639345	
Decision Date: 12/18/06    Archive Date: 01/04/07	

DOCKET NO.  00-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder, 
claimed as depression and anxiety. 

2.  Entitlement to service connection for hepatitis C. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for headaches. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder. 

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disorder. 





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1970 to September 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from various regional 
offices, including the VARO in Los Angeles, California, that 
denied entitlement to the benefits sought.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained to the 
extent possible.

2.  The veteran failed to report for an October 2005 
orthopedic examination with a contract physician.  

3.  There is no showing that the veteran's preexisting 
bipolar disorder increased in severity during his active 
service.

4.  There is no competent medical evidence linking the 
veteran's hepatitis C with his active service.  

5.  By decision dated in March 1997, service connection for a 
left knee disorder, a chronic low back disorder, and 
headaches was denied by the Board.

6.  Evidence received since the March 1997 Board decision 
denying service connection for a left knee disorder, a low 
back disorder, and headaches is cumulative or redundant, or 
not so significant that it must be considered to fairly 
decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  A bipolar disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  A Board decision in March 1997 denying service connection 
for a left knee disorder, a chronic low back disorder, and 
headaches is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2006).

4.  New and material evidence to reopen claims for service 
connection for a left knee disorder, a chronic low back 
disorder and headaches has not been received.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims folders 
which includes, but is not limited to:  Rating decisions, the 
veteran's contentions, including the transcript of a hearing 
before a decision review officer at the VARO in Waco in March 
2001, service medical records, and VA medical records.  
Although the Board has an obligation to provide reasons and 
bases supporting its decisions, there is no need to discuss 
in detail all the evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder is evidence against the claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
a psychosis if the disability was manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded on 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).

Bipolar Disorder

The evidence shows that a bipolar disorder existed prior to 
service.  The evidence of record contains no showing that the 
veteran's psychiatric disorder increased in severity as a 
result of his active service.  A comprehensive review of the 
claims folder was made by a VA psychiatrist in July 2004.  He 
stated it "does not appear even that the bipolar disorder was 
specifically less likely as not to have occurred in the 
service as there are no treatment records or complaints of 
anxiety or depression symptomatology in the military records 
and at the time of his [the veteran's] release.  His 
personality disorder diagnosis that I made, onset would have 
taken place prior to the military service in that it is noted 
by at least two psychiatric referrals in his childhood and 
adolescence for treatment and also relates to his drug use 
starting in the age of 15.  Therefore, it does not appear as 
though the origin of either the personality disorder or the 
bipolar disorder or the polysubstance abuse were in the 
military, in my opinion."  The opinion expressed was based on 
a complete review of the claims files and there is no medical 
opinion of record to the contrary.

Hepatitis C

The medical evidence shows no complaints, findings, or 
diagnosis of hepatitis C either in service or for years 
thereafter.  The veteran has a current diagnosis of 
hepatitis C, but the Board notes that direct service 
connection is prohibited for disability resulting from drug 
abuse in service.  The hepatitis C has been attributed to 
drug usage in service.  The Board notes that 38 C.F.R. 
§ 3.201(c) (3) provides that the progressive and frequently 
use of drugs to the point of addiction will be considered 
willful misconduct.  When drugs are used to enjoy or 
experience their effects and the effects result proximately 
and immediately in disability or death, such disability or 
death will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.201(c)(3).  Accordingly, service 
connection is not in order for hepatitis C.  

New and material evidence

Service connection for a left knee disorder, a low back 
disorder, and headaches was previously denied by the Board in 
a March 1997 decision.  Those decisions are final.  
38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 3.104.  However, if 
new and material evidence is received with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.

The veteran's application to reopen his claims was filed in 
July 1999.  The definition of new and material evidence found 
in 38 C.F.R. § 3.156(a) was changed in 2001.  This change 
applies only to claims received on or after August 29, 2001.  
The regulation in effect prior to that time defined new and 
material evidence as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Thus, because the veteran filed his request to reopen his 
claims in 1999, the earlier version of law remains 
applicable.  

Left Knee Disability

Evidence of record at the time of the March 1997 Board 
decision included the service medical records which showed 
that the veteran was seen on prior occasions for treatment 
and evaluation of left knee complaints.  In his report of 
medical history at the time of separation examination in July 
1974, it was noted that he had had swollen or painful joints 
in the left knee seven months earlier and had received 
treatment for it.  Clinical examination at the time of 
separation examination was without reference to a left knee 
disability.  

The post service medical evidence is without reference to a 
left knee difficulty or problem for years following service 
discharge.  The appeal was denied because the veteran 
submitted no competent evidence of a nexus between any 
current left knee problem and a disease or injury in service.  
The veteran was scheduled for an examination to determine 
whether or not he had a left knee disability that was as 
likely as not related to any injury shown in service.  
However, for whatever reason, he fails to report.  He has not 
given an adequate explanation as to why he failed to report.  
Accordingly, the Board is forced to rely on the evidence 
which is of record.  That evidence includes a report of a 
comprehensive June 2004 authorized examination.  However, for 
some reason, the claims folder was not provided to the 
examiner for his review.

While there is new evidence, the Board finds it is 
essentially cumulative or duplicative of evidence previously 
of record.  The Board acknowledges the veteran has been given 
a diagnosis of a left knee disability.  There is, though, no 
causal relationship shown between current knee problems and 
service in that evidence.  Thus, the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The Board attempted 
to determine whether it might have been significant, but the 
veteran did not cooperate by appearing for an examination.  
The Board is forced to rely on the evidence of record and 
that does not support the veteran's claim.  While the veteran 
himself is competent to report that he was seen during 
service or had certain symptoms regarding the knee, as a 
layman, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See e.g. Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Service Connection for a Low Back Disability

Service connection for a low back disability was also 
previously denied in the March 1997 Board decision.  Evidence 
of record at the time included the service medical records 
that showed that he was seen on occasion during service for 
treatment and evaluation of back difficulties.  Examination 
at the time of separation revealed the presence of mild 
scoliosis.  

Additional evidence included a medical record dated in 
September 1984 indicating the veteran was seen for a 
complaint of hurting his back when lowering a grill (about 
130 pounds) back onto a barbecue as part of his job as a chef 
at a local inn.  It was determined that the difficulties he 
had in service with his back were acute and transitory in 
nature and resolved without any residuals disability.  The 
additional post service evidence revealed no competent 
evidence of a nexus between any current back disorder and the 
veteran's active service.  

The evidence added to the record since the 1997 decision 
includes the authorized orthopedic examination of the veteran 
in June 2004 referred to above.  The history given by the 
veteran did not refer to the back injury in 1984.  Again, the 
veteran failed to cooperate by appearing for a scheduled 
orthopedic examination in order to obtain an opinion based 
upon a thorough review of the entire claims folder as to the 
etiology of any back disorder.  The Board finds the evidence 
that is of record does not support the veteran's claim.  The 
veteran's own assertions that his back disability is of 
service onset are duplicative of evidence previously of 
record and are simply not supported by the medical evidence.  
Again, the veteran himself is not competent to offer 
diagnoses or medical opinions regarding the cause of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board finds that new and material evidence has not been 
presented, and the March 1997 Board decision remains final.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

Headaches

With regard to the claim for service connection for 
headaches, evidence before the Board at the time of its March 
1997 decision included the service medical records that 
showed that the veteran was seen on occasions in service for 
treatment and evaluation of complaints that included 
headaches.  In the report of medical history at the time of 
the separation examination in July 1974, reference was made 
to frequent or severe headaches once a month.  It was noted 
that a review of the medical records revealed the veteran had 
had or had headaches.  Examination findings at the time of 
separation examination, however, did not include headaches, 
although a diagnosis of a history of headaches was made.  

Post service evidence reveals that there is no evidence of 
treatment in the post service years for headaches until the 
1990's, a time many years following service connection 
discharge.

Evidence received since the 1997 Board decision includes the 
report of a comprehensive VA neurological examination of the 
veteran in June 2004.  While the veteran mentioned some head 
injuries occurring during service with some headaches at the 
time, the examiner stated there was no objective evidence 
that the headaches continued between 1974 and 1994.  It was 
noted that the veteran's current vascular headaches began in 
1994, a time many years following service discharge.  It was 
stated that at that time he was evaluated by a neurologist 
and a CT brain scan was also performed with normal results.  
The examiner specifically stated that "there is no continuity 
of headaches from 1974 to 1994 because he [the veteran] did 
not seek any treatment for headaches at that time.  There is 
no objective record of patient complaining of headaches to 
any doctors during the period of 20 years."

The aforementioned comment is not contradicted by any medical 
opinion of record.  The Board finds that given the length of 
time between the veteran's separation from active service in 
1974 and his first being diagnosed with headaches in 1994, 
many years following service discharge, there is no competent 
evidence of any continuity of symptomatology.  Maxson v. 
West, 12 Vet. App. 453 (1999), affirmed, 230 F. 3d 1330 (Fed. 
Cir. 2000).  (Service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service.)

The Board assures the veteran it has not overlooked his 
statements of record and his personal history testimony.  
However, as noted elsewhere in his decision while lay 
witnesses such as the veteran are competent to describe what 
they see and experience, because they as lay persons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins of a 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly the new evidence of record is not so significant 
that it must be considered in order to decide the merits of 
the claim.  Therefore, the Board finds that new and material 
evidence has not been presented, and the March 1997 Board 
decision remains final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005)), imposes obligations on VA in terms 
of its duties to notify and assist claimants.  

The VCAA notice requirements as to the issues addressed on 
the merits in this decision have been satisfied by virtue of 
communications sent to the veteran in 2002, 2004, and 2006.  
The communications advised the veteran of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was specifically told that it was his 
responsibility to support the claims and appropriate 
evidence.  He has not alleged that VA failed to comply with 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of other correspondence such as the notification of the 
rating decision on appeal and the statement of the case and 
supplemental statements of the case, he has been provided 
with specific information as to why his particular claims are 
being denied, and of the evidence that is lacking.  

The Board also concludes the VA's duty to assist has been 
satisfied.  The service medical records and VA medical 
records are in the file.  The veteran had the opportunity to 
present testimony on his own behalf at a hearing before a 
decision review officer in Waco, Texas, in March 2001.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record shows the veteran was accorded various specialty 
examinations by VA in 2004.  The psychiatric examination in 
particular was extremely comprehensive and referred to a 
thorough review of the entire evidence of record.  Based on 
the results of some of the other examinations, it was felt 
that additional development was in order.  However, for 
whatever reason, the veteran failed to report for a scheduled 
orthopedic examination in October 2005.  The Board finds that 
the evidence of record is adequate to render a decision with 
regard to the remaining issues because VA did all that it 
could to assist the veteran in the development of his claims.  
The issues have been in appellate status for several years 
already and the Board finds that VA has done all that it 
could to assist the veteran in the development of his claims 
over the years.  The Board notes that VA went further than it 
needed to because when issues involve new and material 
evidence, there is no duty to provide a medical examination 
unless new and material evidence is presented or secured.  
Accordingly, the Board finds that VA has satisfied its duties 
to inform and assist the veteran at every stage of this case.  

Therefore, he is not prejudiced by the Board considering the 
merits of the claims in the decision.  



ORDER

Service connection for a bipolar disorder claimed as 
depression and anxiety is denied.

Service connection for hepatitis C is denied.

The application to reopen a claim for service connection for 
a low back disorder is denied.  

The application to reopen a claim for service connection for 
a left knee disorder is denied.  

The application to reopen a claim for service connection for 
headaches is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


